 1                                                                The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                       CASE NO. 19-CR-041-RSL
11
                                                     ORDER ON CONTINUANCE OF
12                                Plaintiff,
                                                     TRIAL
13                        v.
14
     MURUGANANANDAM ARUMUGAM,
15
16                                Defendant.
17
18         THIS COURT having considered the Motion of the United States for a continuance of
19 the trial date and the facts set forth therein, and General Order 01-20 of the United States
20 District Court for the Western District of Washington addressing measures to reduce the
21 spread and health risks from COVID-19, which is incorporated herein by reference, hereby
22 FINDS as follows:
23         1. In light of the rapidly increasing spread of Coronavirus Disease 2019 (COVID-19)
24             with the Western District of Washington, the recommendations made by the
25             Centers for Disease Control and Prevention (CDC) and Public Health for Seattle
26             and King County that individuals at higher risk of contracting this disease –
27             including individuals with underlying health conditions, individuals age 60 and
28             older, and individuals who are pregnant – avoid large groups of people, at this

     Order on Continuance of Trial                                        UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     US v. Arumugam CR19-041 RSL - 1
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
 1             time, it would be difficult, if not impossible, to get a jury pool that would represent
 2             a fair cross section of the community. Based on the recommendations it would
 3             also be medically inadvisable to do so.
 4          2. Because of these facts, the failure to grant a continuance of the trial date in this
 5             case would likely result in a miscarriage of justice. Pursuant to 18 U.S.C.
 6             § 3161(h)(7)(A), the ends of justice served by continuing the trial in this case
 7             outweighs the best interest of the public and the defendant to a speedy trial.
 8
 9          IT IS THEREFORE ORDERED that trial in this matter is now continued until
10 May 18, 2020. To the extent that the community health issues and impact on the jury pool
11 has not abated by that date, a further continuance will be considered.
12
13          IT IS FURTHER ORDERED that the period time from the date of this order up to and
14 including the date now set for this trial, shall be excludable time pursuant to 18 U.S.C.
15 § 3161.
16          Dated this 13th day of March, 2020.
17
18                                                     A
                                                       Robert S. Lasnik
19                                                     United States District Judge
20
21
22 Presented by:
23 /s/ Cecelia Y. Gregson
     CECELIA Y. GREGSON
24 Special Assistant United States Attorney
     United States Attorney’s Office
25 700 Stewart Street, Suite 5220
26 Seattle, Washington 98101-1271
     Phone: 206-553-4325
27 Fax: 206-553-4073
28 E-mail: cecelia.gregson@usdoj.gov

     Order on Continuance of Trial                                           UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     US v. Arumugam CR19-041 RSL - 2
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
